DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224307 BOLEA, hereinafter “Bolea” (cited previously), in view of US 9,370,657 Tehrani et al., hereinafter “Tehrani” (cited previously), further in view of US 20070239230 Giftakis et al., hereinafter “Giftakis”.
Regarding claim 1, Bolea discloses a method for treating disordered breathing (Para 6) that occurs during sleep (Para 6) in a subject (Para 8) comprising: positioning a neurostimulator (Para 50) in the subject, the neurostimulator (Para 49; Figure 1, element 50) comprising a lead having a stimulating electrode (Figure 1, element 60) and a lead (Figure 1, element 72) comprising an electromagnetic (EMG) sensor (Figure 1, element 74) located thereon, wherein the neurostimulator is positioned such that the stimulating electrode (Figure 1, element 64) and the EMG sensor (Para 66; Figure 1, element 74) are in electrical communication with an upper airway muscle or nerve (Para 50) that controls an upper airway (Para 50) of the subject (Para 8); monitoring the subject for an EMG (Para 66) signal indicative of a certain period (Para 110) of a respiratory cycle (Para 51) of the subject (Para 8) and by sensing EMG activity of the upper airway muscle (Para 51 and 66); activating the neurostimulator (Para 51 and 115) to provide an electrical signal (Para 51) to the upper airway nerve (Para 51) in response to the EMG signal (Para 51, sensed by the respiration sensing lead) to decrease the subject's airway resistance (Para 6) and treat the sleep disordered breathing (Para 6).
Bolea does not explicitly disclose one lead having a stimulating electrode and an electromagnetic (EMG) sensor located thereon, wherein the neurostimulator is positioned such that the stimulating electrode and the EMG sensor are both in electrical communication with an upper airway muscle of the subject or both in electrical communication with a nerve that controls an upper airway of the subject.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included both the stimulating electrode and the EMG on one lead as Bolea discloses in Para 66 that the respiratory sensor (EMG) can be placed at different anatomical sites, including the upper airway, therefore can intervene the hypoglossal nerve that the stimulating lead is intervening and one lead does not provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VB “Making Integral”). One of ordinary skill in the art, furthermore, would expect Bolea’s device, to perform equally as well as the applicant’s invention in terms of stimulating and measuring signals.
Therefore, it would have been prima facie obvious to modify Bolea to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bolea.
Bolea does not explicitly disclose one lead having a stimulating electrode and an electromagnetic (EMG) sensor located thereon, wherein the neurostimulator is positioned such that the stimulating electrode and the EMG sensor are both in electrical communication with an upper airway muscle of the subject or both in electrical communication with a nerve that controls an upper airway of the subject. 
However, Tehrani discloses a neurostimulator apparatus (Paras 14 and 15) and teaches one lead (Figure 1, element 23) having a stimulating electrode and an electromagnetic (EMG) sensor located thereon (Figure 1, element 21a-d and Para 62 discloses that the electrodes can be sensors to sense EMG signals and stimulation electrodes all placed on the same lead), wherein the neurostimulator is positioned such that the stimulating electrode and the EMG sensor are both in electrical communication with an upper airway muscle of the subject or both in electrical communication with a nerve that controls an upper airway of the subject (Para 29, 56, and 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the stimulating electrode and the EMG sensor on one lead, intervening the same muscle/nerve as taught by Tehrani, in the invention of Bolea, in order to sense EMG signals in the nerve/muscle and stimulate the same nerve/muscle (Tehrani; Paras 58, 62, and 71).
Bolea does not disclose positioning the neurostimulator in the head of the subject. 
However, Giftakis discloses a neurostimulator (Abstract) to use for treating respiratory disorders that occur during sleep (Para 88, 321, and 333) and teaches positioning the neurostimulator in the head of the subject (Abstract and Para 114).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the neurostimulator in the head of the subject as taught by Giftakis, in the invention of Bolea, in order to have a cranial implant site that gives easy access to the nerves (Giftakis; Para 114 and 135).
Regarding claim 3, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is an onset of an inspiration phase (Para 21 and 110) and the electrical stimulation is provided at this time (Para 110; Annotated Figure 14A, element N, stimulation occurs at onset of inhalation/inspiration).
Regarding claim 4, Bolea discloses the electrical stimulation ends (Para 110) at an onset of an exhalation phase (Annotated Figure 14A) of the respiratory cycle (Para 110 defines a respiratory cycle to be the start of exhalation to another peak, defining the start of exhalation, and since only one stimulus is given every respiratory cycle, examiner takes the position that the electrical stimulation ends at peak M2, in annotated Figure 14A).
Regarding claim 5, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is prior to an onset of an inspiration phase (Para 110, pre-inspiratory phase) but after an expiration phase (Figure 14A, after expiration starting at peak M1) and the electrical stimulation (Annotated Figure 14A, element N) of the upper airway (Para 51) is provided at this time.
Regarding claim 6, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110).
Bolea does not disclose the certain period of the subject's respiratory cycle is an onset of an expiration phase and the electrical stimulation is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is an onset of an expiration phase (Col. 15, lines 33-40; stimulation at the beginning of an exhalation phase) and the electrical stimulation (Col. 15, lines 33-40) is provided at this time (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have set the period of time to the onset of exhalation as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).
Regarding claim 7, Bolea discloses all the limitations of claim 6.
Bolea does not disclose the electrical stimulation ends at an onset of an inspiration phase of the respiratory cycle.
However, Tehrani teaches the electrical stimulation (Col. 15, lines 33-40) ends at an onset of an inspiration phase (Annotated Figures 7A and 7B) of the respiratory cycle (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have ended the stimulation at the onset of inspiration as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).

    PNG
    media_image1.png
    366
    668
    media_image1.png
    Greyscale

Regarding claim 8, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110).
Bolea does not disclose the certain period is prior to an onset of an expiration phase but after an inspiration phase and the electrical stimulation of the upper airway is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is prior to an onset of an expiration phase (Col. 16, lines 1-16; stimulation is applied at the end of inspiration, examiner takes the position that this is just prior to an onset of expiration) but after an inspiration phase (Col. 16, lines 1-16; Figure 9B and 9C; Examiner takes the position that stimulation is being applied directly after the end of inspiration phase) and the electrical stimulation (Col. 16, lines 1-16) of the upper airway (Col. 18, lines 9-13) is provided at this time.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied the stimulation before the onset of expiration, but after an inspiration phase as taught by Tehrani, in the invention of Bolea, in order to increase functional residual capacity and control breathing (Tehrani; Col.15 lines 66-67 and Col. 16. line 1).
Regarding claim 9, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110)
Bolea does not disclose the certain period is during an expiration phase and the electrical stimulation is provided at this time.
However, Tehrani teaches the certain period (Col. 15, lines 33-40) is during an expiration phase (Col. 15, lines 33-40) and the electrical stimulation (Col. 15, lines 33-40) is provided at this time (Col. 15, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied the stimulation during the expiration phase as taught by Tehrani, in the invention of Bolea in order to preserve lung volume prior to the next inspiration (Tehrani; Col. 15, lines 39-40).


    PNG
    media_image2.png
    332
    629
    media_image2.png
    Greyscale

Regarding claim 10, Bolea discloses the certain period (Para 110) of the subject's respiratory cycle (Para 110) is after an expiration phase (Figure 14A, after expiration starting at peak M1) but before an inspiration phase (Para 110, pre-inspiratory phase) and the electrical stimulation is applied at this time (Annotated Figure 14A, element N).
Regarding claim 11, Bolea discloses the upper airway muscle (Para 50) is the genioglossus muscle (Para 50).
Regarding claim 12, Bolea discloses the lead (Para 49) is a first lead (Para 49; Figure 1, element 62) and the neurostimulator further comprises a second lead (Para 49; Figure 1, element 72).
Regarding claim 13, Bolea discloses the neurostimulator comprises two or more electrodes (Para 50) and positioning the neurostimulator (Para 50) comprises placing the two or more electrodes (Para 50) bilaterally (Para 60) into electrical communication with the upper airway muscle (Para 50 and 60; electrodes are placed bilaterally on the nerve innervating the muscle).
Regarding claim 14, Bolea discloses providing the electrical signal (Para 51) to the nerve (Para 51) comprises electrically stimulating (Para 51) the hypoglossal nerve (Para 50) near its neuromuscular junction (Para 50, although not explicitly mentioned, examiner takes the position that to stimulate the nerve through the muscle, you must stimulate near the neuromuscular junction).
Regarding claim 15, Bolea discloses the lead (Figure 1, element 62) of the neurostimulator (Figure 1, element 50) is in direct electrical communication (Para 58) with a power source (Para 59).
Regarding claim 16, Bolea discloses the lead (Figure 1, element 62) of the neurostimulator (Figure 1, element 50) includes an anchoring element (Para 58; Neurostimulator as a whole can be anchored, examiner takes the position that the leads, being part of the neurostimulator are also anchored).
Regarding claim 17, Bolea discloses the lead (Figure 1, element 62) comprises at least two arrays of electrodes (Figure 13I, elements 2753a-2753e) and positioning the neurostimulator (Para 50) comprises positioning the at least two arrays of electrodes at different spatial locations (Figure 13I, element 2754, spacing between the electrode elements).

	Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
A reference was added to teach the obviousness of adding a neurostimulator in the head of a user. Examiner also wants to touch on the rejection/motivation of the limitation discussing the sensing electrode and the EMG sensor on one lead. 
Bolea discloses two leads as shown by the rejection above, however, consider para 66 that discloses the upper airway EMG and specifically states that the respiration sensing lead may be positioned at different anatomical sites, this suggests that the lead 70 can be placed near lead 64 and may potentially intervene the same nerve/muscle. Now looking at the secondary reference Tehrani, Figure 1 shows the sensing electrode and EMG sensor in elements 21a-d on the same lead 23. Tehrani states that these electrodes may be placed at or near the hypoglossal nerve (Col. 5, lines 24-37), which examiner believes is motivation enough to combine the two references, given that Bolea stimulates the hypoglossal nerve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110093032 which discloses the neurostimulator implanted in a head region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792